Title: To George Washington from Thomas Jefferson, 28 June 1793
From: Jefferson, Thomas
To: Washington, George



Dear Sir
Philadelphia June 28. 1793.

I should have taken time ere this to have considered the observations of mister Young, could I at this place have done it in such a way as would satisfy either him or myself. when I wrote the notes of the last year, I had never before thought of calculating what were the profits of a capital invested in Virginia agriculture. yet that appeared to be what mister Young most desired. lest therefore no other of those, whom you consulted for him, should attempt such a calculation, I did it. but being at such a distance from the country of which I wrote, and having been absent from that & from the subject in consideration, many years, I could only, for my facts, recur to my own recollection, weakened by time & very different applications, and I had no means here of correcting my facts. I therefore hazarded the calculation rather as an essay of the mode of calculating the profits of a Virginia estate, than as an operation which was to be ultimately relied on. when I went last to Virginia, I put the press-copy of those notes into the hands of the most skilful & succesful farmer in the part of the country of which I wrote. he omitted to return them to me which adds another impediment to my resuming the subject here. but indeed if I had them, I could only present the same facts, wth some corrections & some justifications of the principles of calculation. this would not, & ought not to satisfy mister Young. when I return home I shall have time and opportunity of answering mister Young’s enquiries fully. I will first establish the facts as adapted to the present times, and not to those to which I was obliged to recur by recollection, & I will make the calculation on rigorous principles. the delay necessary for this will I hope be compensated, by giving something which no endeavors on my part shall be wanting to make worthy of confidence. in the mean time mister Young must not pronounce too hastily on the impossibility of an annual production of £750 worth of wheat coupled with a cattle product of £125. my object was to state the produce of a good farm, under good husbandry as practised in my part of the country. manure does not enter into this, because we can buy an acre of new land cheaper than we can manure an old one. good husbandry with us consists in abandoning Indian corn, & tobacco, tending small grain, some
 red clover, following, & endeavoring to have, while the lands are at rest, a spontaneous cover of white clover. I do not present this as a culture judicious in itself, but as good in comparison with what most people there pursue. mister Young has never had an opportunity of seeing how slowly the fertility of the original soil is exhausted, with moderate management of it. I can affirm that the James river low grounds with the cultivation of small grain will never be exhausted: because we know that under that cultivation we must now & then take them down with Indian corn, or they become, as they were originally, too rich to bring wheat. the highlands where I live have been cultivated about 60. years. the culture was tobacco & Indian corn as long as they would bring enough to pay the labour. then they were turned out. after 4. or 5. years rest they would bring good corn again & in double that time perhaps good tobacco. then they would be exhausted by a second series of tobacco & corn. latterly we have begun to cultivate small grain: & excluding Indian corn, & fallowing, such of them as were orginally good, soon rise up to 15. or 20. bushels the acre. we allow that every labourer will manage 10. acres of wheat, except at harvest. I have no doubt but the coupling cattle & sheep with this would prodigiously improve the produce. this improvement mister Young will be better able to calculate than any body else. I am so well satisfied of it myself, that having engaged a good farmer from the head of Elk (the style of farming there you know well) I mean in a farm of about 500. acres of cleared land & with a dozen laborers to try the plan of wheat, rye, potatoes, clover, with a mixture of some Indian corn with the potatoes, & to push the number of sheep. this last hint I have taken from mister Young’s letters which you have been so kind as to communicate to me. I had never before considered with due attention the profit from that animal. I shall not be able to put the farm into that form exactly the ensuing autumn, but against another I hope I shall, and I shall attend with precision to the measures of the ground & of the product, which may perhaps give you something hereafter to communicate to mister Young which may gratify him. but I will furnish the ensuing winter what was desired in mister Young’s letter of Jan. 17. 93. I have the honor to be with great & sincere esteem Dear Sir, your most obedt humble servt

Th: Jefferson


